The husband filed a petition for divorce and the wife made application for alimony pendente lite. An order for the payment of $5 per week was made and from this order the husband appeals.
The reasons urged for reversal are that the wife's answer to the petition for divorce was not filed at the time the petition for alimony was presented, that the papers themselves are not sufficient, that the defendant was in laches, and finally that the court of chancery in a former proceeding had determined the merits of the proceeding for divorce.
The appeal is wholly without merit. The wife's answer was filed on the day the order was made and this answer denies *Page 466 
the merits of the petition for divorce, and we fail to note any defect in the moving papers.
As to laches, the only basis of this is that the wife had not petitioned for support from a period beginning in May, 1933, to the date of the present application. Certainly the husband has nothing to complain of here. Nor is the wife estopped by reason of her leniency.
The earlier proceeding to which reference is made cannot have the effect of an estoppel in the present case. In that proceeding, of which we have nothing but the opinion filed by the vice-chancellor, the custody of the children alone was involved, and such custody was awarded to the husband on grounds wholly irrelevant to those alleged in the husband's petition for divorce in the present case.
The order is affirmed.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12.
For reversal — None.